MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                             FILED
regarded as precedent or cited before any                                     Jul 06 2020, 9:05 am

court except for the purpose of establishing                                      CLERK
the defense of res judicata, collateral                                       Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Pierre D. Thomas, Jr.                                     Curtis T. Hill, Jr.
Evansville, Indiana                                       Attorney General of Indiana
                                                          Myriam Serrano-Colon
                                                          Deputy Attorney General



                                           IN THE
    COURT OF APPEALS OF INDIANA

Pierre Thomas, Jr.,                                       July 6, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CR-195
        v.                                                Appeal from the Vanderburgh
                                                          Circuit Court
State of Indiana,                                         The Honorable David D. Kiely,
Appellee-Plaintiff.                                       Judge
                                                          The Honorable Gary J. Schutte,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          82C01-1910-F6-7274



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-195 | July 6, 2020                           Page 1 of 6
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Pierre Thomas (Thomas), appeals his conviction for

      intimidation, a Level 6 felony, Ind. Code § 35-45-2-1(b).


[2]   We affirm.


                                                    ISSUE
[3]   Thomas presents one issue on appeal, which we restate as: Whether the State

      presented sufficient evidence beyond a reasonable doubt to support Thomas’

      conviction for intimidation.


                      FACTS AND PROCEDURAL HISTORY
[4]   In October of 2019, Thomas and A.Y. were involved in a romantic relationship.

      On October 14, 2019, Thomas and A.Y. visited A.Y.’s aunt and cousin at their

      home. They started to argue because Thomas believed that A.Y. had

      previously been in a relationship with another visitor at the residence. Thomas

      began scrolling through A.Y.’s text messages on her cellular phone looking for

      evidence of the relationship. When A.Y. demanded her phone back, Thomas

      snapped it in half and “got physical” with her. (Transcript Vol. II, p. 33).

      Following the assault, A.Y. called the police.


[5]   Evansville Police Department Officers Paul Klein and Nathan VanCleave

      (Officer VanCleave) responded to the call. After investigating the incident,

      Thomas was detained and Officer VanCleave transported Thomas to jail.

      Although Thomas had been “fairly cooperative[,] but loud” when the officers

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-195 | July 6, 2020   Page 2 of 6
      initially questioned him, he became “argumentative and combative,” calling

      Officer VanCleave “a bitch, a fag, a hoe, like motherfucking police” in the

      squad car during the ten-minute drive to jail. (Tr. Vol. II, pp. 77-78). During

      the ride to jail, Thomas also informed Officer VanCleave that the officer “didn’t

      understand where [Thomas] was coming from” and for Officer VanCleave “to

      understand maybe something should happen to [him] . . . and his family.” (Tr.

      Vol. II, p. 78). When asked if Thomas was threatening Officer VanCleave,

      Thomas responded, “Yes, that is a threat.” (Tr. Vol. II, p. 78). Thomas

      continued to repeat this threat in the squad car.


[6]   As they arrived at the jail and while they made their way into the building,

      Thomas repeatedly called Officer VanCleave names and became “increasingly

      combative and aggressive.” (Tr. Vol. II, p. 79). Thomas continued to make

      threats to Officer VanCleave and his family. Thomas hurled, “I don’t give two

      fucks. Put your hands on me, bitch. Crooked ass fag. Fuck you bitch . . . I

      know you fixing to put your hands on me. Come on bitch, why don’t you just

      take the cuffs off so I can hit you back, bitch.” (Tr. Vol. II, p. 82). Though

      Thomas was in handcuffs, he was walking around. Due to his aggressive

      behavior, Thomas was placed in a restraining chair for the officers’ protection.

      While Officer VanCleave completed the paperwork, Thomas was placed in a

      holding cell, where he continued to shout at Officer VanCleave.


              [Thomas] said that there needed to be a purge. He would start
              exclaiming my name, VanCleave. I know you’re listening. He
              would say he was going to – he said he hoped my house would
              get shot up. He hoped that somebody would come and steal my

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-195 | July 6, 2020   Page 3 of 6
              kid’s bike. He said he was going to fuck me up. He said fuck my
              wife. Fuck my kids. He said when my kids would be trick-or-
              treating two weeks from then he said he hoped somebody would
              come and beat them up, knock my kids out.


      (Tr. Vol. II, p. 86). Officer VanCleave considered Thomas’ statements to be

      more than just idle threats. Thomas “repeatedly said his name out loud” and

      told Officer VanCleave that he would be released from jail soon. (Tr. Vol. II, p.

      88). Thomas informed the officer that “after he would get out of jail, he could

      come fuck [Officer VanCleave] up.” (Tr. Vol. II, p. 90). Other officers at the

      jail observed the incident. The officers heard Thomas tell Officer VanCleave to

      “take his handcuffs off to beat his ass” and that Thomas hoped the officer’s

      family would perish in a house fire. (Tr. Vol. II, p. 99). They heard Thomas

      make several statements about “how he wanted to hurt Officer VanCleave,”

      and also “threatened harm to Officer VanCleave and his family.” (Tr. Vol. II,

      p. 106).


[7]   On October 16, 2019, the State filed an Information, charging Thomas with

      Count I, domestic battery, a Level 6 felony; Count II, intimidation, a Level 6

      felony; and Count III, criminal mischief, a Class B misdemeanor. On

      December 2, 2019, the trial court conducted a jury trial. At the close of the

      evidence, the jury found Thomas guilty of intimidation and not guilty of

      domestic battery and criminal mischief. On December 27, 2019, the trial court

      sentenced Thomas to a term of eighteen months at the Department of

      Correction.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-195 | July 6, 2020   Page 4 of 6
[8]    Thomas now appeals. Additional facts will be provided if necessary.


                               DISCUSSION AND DECISION
                                          I. Sufficiency of the Evidence


[9]    Thomas contends that the State failed to present sufficient evidence beyond a

       reasonable doubt to sustain his conviction for intimidation. Our standard of

       review with regard to sufficiency claims is well-settled. In reviewing a

       sufficiency of the evidence claim, this court does not reweigh the evidence or

       judge the credibility of the witnesses. Clemons v. State, 987 N.E.2d 92, 95 (Ind.

       Ct. App. 2013). We consider only the evidence most favorable to the judgment

       and the reasonable inferences drawn therefrom and will affirm if the evidence

       and those inferences constitute substantial evidence of probative value to

       support the judgment. Id. Reversal is appropriate only when reasonable

       persons would not be able to form inferences as to each material element of the

       offense. Id.


[10]   To convict Thomas of intimidation, the State was required to establish that

       Thomas communicated a threat to Officer VanCleave “with the intent that

       [Officer VanCleave] be placed in fear of retaliation for a prior lawful act” and

       that the “threat [was] communicated because of [Officer VanCleave’s]

       occupation, profession, [or] employment status.” I.C. § 35-45-2-1(b). Thomas’

       sole contention focuses on the characterization of the perceived threat. He

       maintains that he was not expressing a threat, but rather was conveying

       “sinister hopes.” (Appellant’s Br. p. 8).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-195 | July 6, 2020   Page 5 of 6
[11]   “Threat” is statutorily defined as “an expression, by words or action, of an

       intention to unlawfully injure the person threatened or another person.” I.C. §

       35-45-2-1-(d)(1). Here, the record is replete with references to Thomas’

       statements intending to injure Officer VanCleave and his family. Although

       several statements might arguably be categorized as aspirational, Thomas

       clearly admitted to the officer that his expressions should be viewed as threats.

       He verbalized that he wanted to hurt Officer VanCleave and warned him that

       “after he would get out of jail, he could come fuck [Officer VanCleave] up.”

       (Tr. Vol. II, p. 90). The fact that Thomas was handcuffed while making these

       threats is unavailing. See Holloway v. State, 51 N.E.3d 376, 378 (Ind. Ct. App.

       2016) (holding that sufficient evidence supported a conviction for felony

       intimidation, although Holloway was handcuffed and incapable of carrying out

       his stated intent to injure the officer). Accordingly, as Thomas’ argument

       amounts to nothing more than an invitation to reweigh the evidence, which we

       decline, we affirm the trial court’s judgment.


                                             CONCLUSION
[12]   Based on the foregoing, we hold that the State presented sufficient evidence

       beyond a reasonable doubt to support Thomas’ conviction for intimidation.


[13]   Affirmed.


[14]   Mathias, J. and Tavitas, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-195 | July 6, 2020   Page 6 of 6